Title: From Thomas Jefferson to John Kelly, 28 July 1808
From: Jefferson, Thomas
To: Kelly, John


                  
                     Sir 
                     
                     Monticello July 28. 08.
                  
                  It would have been quite as agreeable to me to have paid the 43. D 12½c for the oil in Baltimore and to have enlarged the draught had I known it sooner: but previous to my leaving Washington I made provision for the money to follow me here, by giving mr Barnes a check on the bank for a larger sum, including this, & which could not now be changed without endangering confusion. the remittance will therefore be made me by the mail which leaves Washington tomorrow sennight and shall be recieved by you on it’s arrival. Accept my salutations
                  
                     Th: Jefferson 
                     
                  
               